Hughes, J., (after stating the facts as above reported). It appears from the evidence in the case that neither Crownover nor Black acted as the agent of the British-American Mortgage Company, the lender, in any transaction connected with the loan it made to Harrington, but they were employed by and acted as the agents of Harrington alone in what they did in connection with it. Therefore what Harring'ton paid them for their services could in no sense be a part of what was paid for interest on the money loaned or for the use of the money. What they were paid was paid upon a contract and consideration independent of and in no manner connected with the contract to pay interest on the money loaned to Harrington by the mortgage company, nor was it a bonus paid to the company, or its agents, in addition to the interest stipulated for in the contract of loan. In the case of Baird v. Millwood, 51 Ark. 548, the broker, who negotiated the loan for the borrower, reserved twelve dollars out of the sum loaned for his services, and also the fees for acknowledgment and recording of the mortg'age, and it was held that the transaction was not usurious, though the mortgage was given to secure the payment of the principal sum loaned and ten per centum per annum interest thereon from the date of the loan till paid. See Vahlberg v. Keaton, 51 Ark. 534. Let the decree be affirmed.